ICJ_103_Diallo_GIN_COD_2010-11-30_JUD_01_ME_06_FR.txt.    OPINION DISSIDENTE DE M. LE JUGE AD HOC MAHIOU



   Atteintes aux droits de l’homme — Arrestation et détention de 1988-
1989 — Recevabilité de la demande — Demande nouvelle — Demande tar-
dive — Demande contenue dans la requête — Demande découlant de l’objet de
 a requête — Jurisprudence de la Cour.
   Droit congolais des sociétés et spécificités des sociétés dont M. Diallo est
 ’unique actionnaire — Droits de M. Diallo et droits des sociétés — Droits pro-
pres de M. Diallo comme associé — Droits de l’associé dans la gestion et le
 onctionnement des sociétés — Droits de participer aux assemblées généra-
 es — Droits de l’associé au regard de la gérance — Droit de surveillance et de
contrôle — Droit de procéder à la liquidation des sociétés et droit au reli-
quat — Problème de l’expropriation indirecte — Droit à réparation.

   Tout en souscrivant à beaucoup de conclusions auxquelles la Cour est
parvenue dans la présente affaire, il reste que sur les deux points les plus
 mportants concernant, d’une part, la recevabilité de la demande relative
à l’arrestation et la détention de M. Diallo en 1988-1989 et, d’autre part,
 a violation des droits d’associé de M. Diallo dans les deux sociétés Afri-
com-Zaïre et Africontainers-Zaïre, je ne suis convaincu ni par les conclu-
sions adoptées, ni par l’argumentation déployée pour les justifier, et il
convient donc d’indiquer les raisons pour lesquelles je ne peux pas suivre
 a Cour sur ces points.

      1. LA RECEVABILITÉ DE LA DEMANDE RELATIVE À L’ARRESTATION
               ET LA DÉTENTION DE M. DIALLO EN 1988-1989

   A la suite d’un examen du point relatif à la recevabilité de la demande
de la Guinée concernant l’arrestation et la détention de M. Diallo en 1988-
1989, la Cour estime qu’il s’agit d’une demande nouvelle qui ne remplit
pas les conditions requises permettant de l’inclure dans la procédure
engagée depuis 1998 ; elle conclut que ladite demande est irrecevable
parce qu’elle a été présentée tardivement (paragraphe 47 de l’arrêt). Je ne
peux pas souscrire à une telle conclusion et je ne suis pas réellement
convaincu par l’argumentation qui la soutient, parce qu’elle fait prévaloir
une interprétation très rigide et une application excessivement formaliste
de la jurisprudence de la Cour.
   Il est vrai que les faits concernant l’arrestation et la détention de 1988-
1989 ne sont pas mentionnés ou décrits dans la requête introductive de
 ’instance du 28 décembre 1998, ni dans le document annexé à celle-ci ; ils
n’apparaissent formellement et pour la première fois que dans les obser-
vations de la République de Guinée (dénommée ci-après la « Guinée ») du
7 juillet 2003 sur les exceptions préliminaires de la République démocra-

177

 ique du Congo (dénommée ci-après la « RDC »). Ces mêmes faits sont
ensuite repris de façon beaucoup plus détaillée dans la réplique de la Gui-
née du 19 novembre 2008, qui précise, en outre, qu’ils font « indubitable-
ment partie des faits illicites à raison desquels la Guinée entend engager
 a responsabilité internationale du défendeur ». Il s’agit donc d’une
demande additionnelle, et il convient de voir si une telle demande était ou
non susceptible d’être accueillie par la Cour.
   On sait que la jurisprudence de la Cour ne considère pas comme irre-
cevable ipso facto toute demande nouvelle car « la nouveauté d’une
demande n’est pas décisive en soi pour la question de la recevabilité »
 affaire du Différend territorial et maritime entre le Nicaragua et le Hon-
duras dans la mer des Caraïbes (Nicaragua c. Honduras), arrêt, C.I.J.
Recueil 2007 (II), p. 695, par. 110) ; elle admet que celle-ci est recevable
si elle remplit l’une ou l’autre des deux conditions suivantes :
— soit parce qu’elle est contenue dans la requête (Temple de Préah Vihéar
  (Cambodge c. Thaïlande), fond, arrêt, C.I.J. Recueil 1962, p. 36) ;
— soit parce qu’elle découle directement de la question qui fait l’objet de
  la requête (Compétence en matière de pêcheries (République fédérale
  d’Allemagne c. Islande), fond, arrêt, C.I.J. Recueil 1974, p. 203,
  par. 72 ; Certaines terres à phosphates à Nauru (Nauru c. Australie),
  exceptions préliminaires, arrêt, C.I.J. Recueil 1992, p. 266, par. 67).
   La raison d’être de ce test en deux temps étant tout simplement la
nécessité d’établir un lien suffisamment étroit entre l’objet du différend,
 el que défini dans la requête, et la demande additionnelle, pour assurer
une bonne administration de la justice et afin de respecter les droits de
 ’autre partie à l’instance ainsi que les droits des Etats tiers. La Cour a
déjà eu l’occasion de dire qu’elle « ne saurait admettre, en principe, qu’un
différend porté devant elle par requête puisse être transformé, par voie de
modifications apportées aux conclusions, en un autre différend dont le
caractère ne serait pas le même » (Société commerciale de Belgique, arrêt,
1939, C.P.J.I. série A/B no 78, p. 173).
   Dans le cas d’espèce, quels sont le contenu et l’objet de la requête ? En
se rapportant à la requête précitée du 28 décembre 1998, il est dit de
manière très sommaire et plus précisément que M. Diallo a été « injuste-
ment incarcéré par les autorités de cet Etat [la République démocratique
du Congo], spolié de ses importants investissements, entreprises et avoirs
mobiliers, immobiliers et bancaires puis expulsé ».

   On constate donc que la requête vise de manière assez vague l’incarcé-
ration et la spoliation dont M. Diallo a été l’objet, sans faire référence à
aucun acte précis. Autrement dit, le contenu et l’objet de la requête ini-
 iale stricto sensu sont énoncés de manière générale et large, ce qui per-
met de couvrir incontestablement tout acte d’incarcération ou de spolia-
 ion sans précision de période. Il est également important de noter qu’il
n’est pas davantage fait référence à l’arrestation et la détention de 1995-
1996, qui sont les seuls faits retenus par le présent arrêt de la Cour

178

comme base de la demande guinéenne. Si l’on s’en tient à la seule requête
stricto sensu, qui contient, comme le relève la Cour, « un exposé succinct
de l’objet du différend » (paragraphe 1 de l’arrêt), les événements de 1988-
1989 comme ceux de 1995-1996 sont omis et ils sont donc à ce stade sur
 e même plan du point de vue de la procédure et de leur statut.

   Certes, les événements de 1995-1996 sont mentionnés et décrits dans le
mémoire de la Guinée joint en annexe à la requête, lequel mémoire spécifie
 es faits à l’origine du différend, les moyens de droit et les demandes de la
Guinée, alors que les événements de 1988-1989 n’apparaissent pas, tout
comme d’ailleurs bien d’autres événements qui ne seront invoqués que
dans les phases ultérieures de la procédure et que la Cour a néanmoins
retenus. L’arrestation, la détention et l’expulsion de 1995-1996 sont mises
en avant parce qu’elles constituent et illustrent l’ultime et dernier acte
d’un processus qui a commencé depuis la fin des années 1980 et qui s’est
poursuivi jusqu’au moment de l’expulsion en janvier 1996. En effet, les
atteintes aux droits de M. Diallo s’insèrent dans un continuum d’actes illi-
cites qui se sont succédé pendant toute cette période, et il n’était guère
besoin d’énumérer et de préciser chacun d’entre eux dès le stade de la
demande initiale, ceux-ci devant été précisés dans la suite de la procédure.
   Les faits de 1988-1989 n’ont ainsi pas transformé l’objet du différend
défini dans la requête, et la question qui est soumise à la Cour pour déci-
sion demeure celle de savoir si M. Diallo a été injustement incarcéré et
expulsé par les autorités de la RDC en violation des règles découlant tant
du droit interne congolais que des règles internationales engageant la
RDC, suite à des tentatives de recouvrement des créances détenues par
ses sociétés.
   Certes, il y a apparemment quelques différences sur le fondement juri-
dique de l’incarcération de 1988-1989 et celle de 1995-1996, comme l’indi-
que la Cour, puisque, dans le premier cas, l’incarcération reposerait sur
une procédure de nature pénale — qui s’est au demeurant révélée infon-
dée — alors que, dans le second cas, elle repose formellement sur une pro-
cédure de nature administrative en vue de l’expulsion (paragraphe 43 de
 ’arrêt). Toutefois, dès que l’on dépasse les apparences et que l’on observe
de plus près les faits, les choses se présentent différemment aussi bien en ce
qui concerne le motif de l’incarcération que la procédure mise en œuvre.
   Le motif réel des deux incarcérations est le même : il s’agit d’entraver
ou d’empêcher M. Diallo de recouvrer des créances qui lui étaient dues
par un certain nombre d’organismes ou entreprises relevant de l’Etat
congolais. Quant à l’incarcération, il ressort clairement des éléments ver-
sés au dossier que la première arrestation a eu lieu sur ordre du premier
commissaire d’Etat zaïrois (premier ministre), comme l’atteste une lettre
datée du 4 juillet 1988, adressée au président du conseil judiciaire du
Zaïre et signée du premier commissaire d’Etat (lettre citée par les deux
Parties et figurant à l’annexe 15 des observations de la Guinée sur les
exceptions préliminaires, en date du 7 juillet 2003). Les arrestations de
1995-1996 ont également été ordonnées par l’autorité exécutive, aux fins

179

de mettre en œuvre un ordre d’expulsion établi par le premier ministre. Il
ressort ainsi clairement que la première comme la deuxième détention de
M. Diallo revêtent en réalité un aspect administratif et non pénal ; elles
ont été prises par l’autorité exécutive en dépassement de son pouvoir,
avec une interférence occasionnelle du seul procureur, dont on sait qu’il
est sous l’autorité directe de ladite autorité exécutive.
   Substantiellement ou matériellement, il n’y a guère de différence entre
 es deux situations : il s’agit d’une même personne qui, pour les mêmes
motifs et à des périodes distinctes, se trouve victime d’arrestations et de
détentions arbitraires commises par un commissaire d’Etat ou premier
ministre. Par conséquent, la demande de la Guinée relative à l’incarcéra-
 ion de 1988-1989 présente des liens suffisamment étroits avec la demande
principale et, loin de modifier l’objet de la requête, elle ne fait que resti-
 uer l’enchaînement chronologique des atteintes aux droits de M. Diallo.
De ce fait, elle remplit les conditions pour être déclarée recevable.
   Par voie de conséquence, et pour paraphraser ce que dit la Cour dans
 ’affaire du Différend territorial et maritime entre le Nicaragua et le Hon-
duras dans la mer des Caraïbes, la demande relative à la détention de
1988-1989 est implicitement contenue dans la question qui fait l’objet de
 a requête de la Guinée, à savoir la stratégie d’incarcération arbitraire
adoptée par le défendeur à l’encontre de M. Diallo et la violation de ses
droits de l’homme qui en découle directement. Les faits de 1988-1989
n’ont aucunement transformé la nature du différend qui est soumis à la
Cour.
   Il est regrettable que la Cour se soit écartée dans cette affaire de sa
 urisprudence établie en matière de demandes nouvelles, qui attachait
moins d’importance aux conditions de forme. Par exemple, dans l’affaire
du Différend relatif à des droits de navigation et des droits connexes
(Costa Rica c. Nicaragua), où le Costa Rica n’avait pas fait figurer sa
demande relative à la pêche dans sa requête, mais seulement plus tard
dans son mémoire, la Cour a estimé que :
      « compte tenu de la relation que les riverains entretiennent avec le
      fleuve et du libellé de la requête, il existe un lien suffisamment étroit
      entre la demande relative à la pêche à des fins de subsistance et la
      requête, dans laquelle le Costa Rica invoque, outre le traité de 1858,
      « d’autres règles et principes applicables du droit international » »
      (arrêt, C.I.J. Recueil 2009, p. 264, par. 137).
   Il me semble que le lien entre l’arrestation de 1988-1989 et l’arrestation
de 1995-1996 est aussi étroit et même plus étroit que le lien entre la pêche
et les droits de navigation. La demande de la Guinée relative à la déten-
 ion de 1988-1989, tout en étant nouvelle, ne semble pas contredire les
dispositions de procédure régissant la Cour et l’interprétation que celle-ci
en donne dans la jurisprudence précitée. Ainsi, la demande de la Guinée
relative à l’illicéité de l’arrestation et de la détention de M. Diallo, en
1988-1989, ne constitue qu’une précision supplémentaire sur la matéria-
 ité et la continuité des actes illicites reprochés au défendeur et la Cour

180

aurait dû logiquement prendre en considération cette continuité et ces
 aits. Comme cela n’a pas été le cas, je ne pouvais que prendre position
contre le point 5 du dispositif de l’arrêt.


       2. LES DROITS PROPRES DE M. DIALLO EN TANT QU’ASSOCIÉ
          DES SOCIÉTÉS AFRICOM-ZAÏRE ET AFRICONTAINERS-ZAÏRE

             2.1. La nature et l’ampleur de la participation
                  de M. Diallo dans les deux sociétés
   Il convient, tout d’abord, de rappeler la nature et l’ampleur de la par-
 icipation de M. Diallo dans les deux sociétés (Africom-Zaïre, ci-après
« Africom », et Africontainers-Zaïre, ci-après « Africontainers ») qu’il pos-
sède et gère afin de mieux comprendre les implications de fait et de droit
de cette situation.
   Les statuts de la société Africom créée en 1974 n’ayant pas été pro-
duits, ni par le demandeur ni par le défendeur, son existence légale
découle d’un certain nombre d’autres actes dont notamment les statuts
de la seconde société créée par M. Diallo, Africontainers. En effet, c’est
 ’acte notarié du 18 septembre 1979 portant statuts d’Africontainers
 mémoire de la Guinée, annexe 1) qui indique que cette nouvelle société
est créée au départ entre trois associés, deux personnes physiques
 M. Kibeti Zala, de nationalité guinéenne, et Mme Dewast, de nationalité
 rançaise) et une personne morale, la société Africom, dont il est précisé
que :
— celle-ci est immatriculée au registre du commerce de Kinshasa sous le
     numéro 80.427 ;
— elle a son siège social avec mention de l’adresse ;
— et, enfin, elle est représentée par son gérant M. Diallo, de nationalité
     guinéenne.
   Ce même acte précise que, dans la répartition du capital social de la
société Africontainers, Africom bénéficie de 30 % des parts sociales.
   Ainsi, c’est par le biais de cet acte notarié du 18 septembre 1979 que
 ’on dispose de quelques informations sur la société Africom dans la pré-
sente affaire et que son statut est confirmé comme société privée à res-
ponsabilité limitée, conformément au droit congolais.
   Par le biais d’un autre acte notarié du 18 avril 1980, concernant la
seconde société Africontainers, on est informé d’un important change-
ment dans la répartition du capital social de celle-ci, puisque la société
Africom et M. Diallo deviennent les seuls actionnaires de la société Afri-
containers. A partir de cette date, Africontainers n’a plus que deux asso-
ciés, une personne morale, la société Africom, détentrice de 60 % des
parts sociales, et une personne physique, M. Diallo, détenteur des 40 %
de parts restantes. En outre, M. Diallo est désigné comme le gérant de la
société Africontainers en lieu et place du précédent gérant, M. David, de
nationalité française.

181

   S’agissant des activités d’Africom, celles-ci apparaissent au cours des
années 1980 par le biais de bons de commande, d’échanges de courriers
avec un certain nombre de partenaires congolais publics ou privés, s’éche-
 onnant de 1983 à 1996, à propos de créances non honorées notamment
par l’Etat congolais, ainsi que de décisions de justice se rapportant à
divers contentieux.
   En l’absence des statuts de la société Africom, il ressort des actes nota-
riés mentionnés précédemment qu’elle aurait eu, au regard du droit
congolais, le statut de société privée à responsabilité limitée. Toutefois,
dans les faits, elle serait devenue une société unipersonnelle dans la
mesure où M. Diallo en aurait été le seul associé.
   S’agissant de la société Africontainers — qui a été créée en tant que
 ociété à responsabilité limitée classique, avec trois associés —, elle a évo-
 ué vers une société à deux associés dont le dédoublement est largement
une fiction pour apparaître, elle aussi, comme une société unipersonnelle.
En effet, à côté de M. Diallo, détenteur de 40 % des actions, l’autre associé
majoritaire est Africom, qui est elle-même une émanation du seul M. Diallo,
de sorte que celui-ci est finalement le seul et unique associé des deux socié-
 és concernées par la présente affaire : Africom et Africontainers. On abou-
 it ainsi au résultat selon lequel M. Diallo n’est pas, sur le plan strictement
 uridique et étroitement formaliste, l’unique associé légal d’Africontainers,
mais le devient dans les faits puisque, derrière l’autre associé légal (société
Africom), il n’y a plus qu’une seule réalité, M. Diallo lui-même. C’est au
demeurant ce que déclare la Cour, dans le paragraphe 114 de l’arrêt, en
constatant que « M. Diallo, en tant que gérant comme en tant qu’associé
des deux sociétés, dirigeait et contrôlait celles-ci pleinement ».
   Il y a une telle interpénétration ou osmose entre M. Diallo et ses deux
sociétés, tant au plan des faits qu’à celui du droit, qu’il est très malaisé de
 es dissocier, alors même que cette situation a incontestablement une inci-
dence dès lors que l’on cherche à identifier les droits propres de M. Diallo
pour la solution du présent litige. Deux solutions sont possibles :
— soit on déchire le voile des apparences pour prendre en compte la réa-
     lité économique et sociale et considérer que l’individu Diallo est effec-
     tivement le détenteur de la totalité des parts sociales et, à ce titre, les
     atteintes portées à l’ensemble de ces parts affectent nécessairement,
     d’une façon ou d’une autre, ses droits propres ;
— soit on maintient le voile et la fiction de la distinction entre les parts
     de la société Africom et les parts de l’individu Diallo et, même dans
     ce cas, les parts sociales de M. Diallo constituent autant de droits
     propres qu’il est en position de faire valoir, dès lors qu’il y est porté
     atteinte par les actes ou omissions des autorités congolaises.


            2.2. L’importance des parts sociales de M. Diallo
  L’importance des parts sociales de M. Diallo dépend naturellement de
’activité économique des deux sociétés dont il est finalement l’unique

182

actionnaire. La réalité de cette activité est présentée par les deux Parties
de façon aussi opposée qu’incertaine. La situation économique n’était ni
aussi florissante que le prétend le demandeur, ni en état de faillite comme
 e prétend le défendeur. Si l’on observe attentivement l’argumentation des
Parties, ce qui creuse l’écart dans l’appréciation de la situation, c’est par-
 iellement le fait que les Parties se réfèrent souvent à des périodes diffé-
rentes de la vie de ces deux sociétés ; le demandeur met l’accent sur la
période de la décennie 1980 et le début des années 1990, où il y avait
 ncontestablement une activité économique effective et importante, alors
que le défendeur met l’accent sur le milieu des années 1990, où l’activité
économique avait incontestablement baissé pour diverses raisons, liées
aussi bien à une rétractation de l’économie congolaise qu’aux refus ou
difficultés rencontrées par les deux sociétés pour recouvrer leurs créances
en saisissant les autorités concernées et les juridictions compétentes.
   Par ailleurs, la documentation produite est loin de donner toutes les
 nformations adéquates pour une évaluation réellement satisfaisante des
activités économiques. L’expulsion de M. Diallo a sans doute empêché
 ’accès aux documents comptables appropriés et le demandeur n’a pu
 ournir qu’un certain nombre de documents de nature à permettre une
évaluation très approximative des activités des deux sociétés. Il reste que,
si ces documents ne constituent pas, d’ores et déjà, une base adéquate
pour une évaluation précise de tous les actifs des deux sociétés, les créan-
ces qu’elles détiennent sur différents opérateurs (administration congo-
 aise et entreprises publiques congolaises : Gécamines, Zaïre Fina, société
PLZ, Zaïre Shell) et dont elles demandent le recouvrement offrent déjà
une base permettant d’avoir une certaine évaluation de ces actifs. Il y a
 ieu de tenir compte également des refus des différents débiteurs congolais
d’honorer les créances des sociétés et des interférences des autorités
congolaises pour empêcher ou différer le recouvrement ; tous ces compor-
 ements ont nécessité une énorme mobilisation d’énergie, pendant des
années, pour l’unique responsable des deux sociétés en vue de surmonter
 es obstacles, et il est évident qu’ils ont eu des conséquences négatives sur
 e déploiement des activités économiques desdites sociétés.
   La Partie défenderesse récuse la plupart des évaluations produites
concernant généralement les créances sur des opérateurs publics ; mais les
récusations sont de simples affirmations, très rarement étayées par des
preuves ; elle se limite à alléguer que les montants ne reposent sur aucune
base sérieuse, qu’ils sont exagérés ou fantaisistes, même lorsqu’ils ont été
reconnus par les autorités concernées ou validés par les juridictions
congolaises. Certes, il est possible que certaines estimations soient discu-
 ables ou peu crédibles, encore aurait-il fallu apporter davantage d’élé-
ments d’informations convaincants pour étayer des prétentions qui se pré-
sentent comme de simples allégations dépourvues d’éléments probants.
   Il ressort des écritures et des plaidoiries des Parties que les sociétés
Africom et Africontainers ont cessé leurs activités, mais elles sont en
désaccord sur, d’une part, les dates de cette cessation et, d’autre part,
 ’existence même de ces sociétés à l’heure actuelle. En l’état actuel des

183

 nformations produites, il est tout aussi malaisé de déterminer la date pré-
cise de cessation de leurs activités sur le plan économique que de savoir
quelle est la situation exacte des deux sociétés sur le plan juridique.
   S’agissant des activités des deux sociétés, elles ont subi — à l’instar des
autres sociétés opérant au Zaïre — les conséquences des graves difficultés
politiques, économiques et monétaires qui ont affecté le pays au début
des années 1990 et qui ont fait l’objet d’un rapport alarmant de la Ban-
que centrale du Congo (contre-mémoire de la RDC, annexe 2) ; il est
donc normal qu’il y ait eu une rétractation de leurs activités, et l’on peut
comprendre que de telles circonstances liées aux conditions économiques
générales ne sont pas normalement imputables aux autorités, comme l’a
dit la Cour permanente de Justice internationale dans l’affaire Oscar
Chinn (arrêt, 1934, C.P.J.I. série A/B no 63, p. 88). Il reste que ces dif-
ficultés ne pouvaient que s’aggraver à un degré incomparable avec l’expul-
sion de M. Diallo à ce moment crucial, ce qui entraîne une déstabilisation
des deux sociétés ; comme la déstabilisation dure depuis cette date, il est
évident qu’aucune société ne peut continuer d’exister réellement après de
sérieuses perturbations et une cessation d’activité de près de quinze ans.
Cela est d’autant plus vrai que chacune des deux sociétés est, directement
et intimement, liée à la personne de M. Diallo, qui en est à la fois l’associé
unique et le seul gérant. C’est sans doute là que gît toute la grande par-
 icularité ou l’incontestable spécificité de la présente affaire qui ne permet
pas de l’appréhender comme d’autres affaires portées auparavant devant
 a Cour, notamment l’affaire de la Barcelona Traction ou celle de la
société Elettronica Sicula. On reviendra un peu plus loin sur cette parti-
cularité et les conséquences qui en découlent.
   S’agissant de l’existence juridique, elle peut naturellement se prolon-
ger ; toutefois, comme nous le verrons également plus loin, il n’est pas très
convaincant de s’en tenir à un simple constat formel en alléguant que les
deux sociétés continuent d’exister aussi longtemps que leur mort juridi-
que n’aura pas été constatée conformément aux règles, c’est-à-dire par
 eur dissolution régulière et leur liquidation totale. Une situation de fait
peut aboutir à des conséquences constituant une sorte de mort juridique,
quand bien même elle n’est consacrée par aucun acte formel.

            2.3. Les droits de l’associé Diallo dans la gestion
                     et le fonctionnement de ses sociétés
   L’expulsion de M. Diallo ne peut rester sans effets sur les droits qu’il
détient et leur exercice en tant que seul associé pouvant assurer la gestion
et le fonctionnement des deux sociétés. Cela ressort clairement tant des
éléments juridiques que des éléments de fait qui entourent son droit de
convoquer une éventuelle assemblée générale, d’y participer et d’y voter.
   Tout d’abord, s’agissant de la convocation des assemblées générales,
un point de droit oppose les deux Parties pour savoir si une telle décision
relève de la seule prérogative de la société, comme le soutient le défen-
deur, ou si elle est également une prérogative des associés. Il convient

184

donc de se référer au droit congolais et plus précisément aux dispositions
de l’article 83 du décret du 27 février 1887, selon lequel :
         « La gérance et les commissaires, s’il en existe, peuvent convoquer
      l’assemblée générale en tout temps.
         Ils doivent la convoquer sur la demande d’associés réunissant le
      cinquième du nombre total des parts sociales.
         Si la gérance ne donne pas suite à cette demande dans un délai
      convenable, la convocation peut être ordonnée par le tribunal. »
  A la lumière de cet article 83, il ressort à l’évidence que, si la décision
de convoquer une assemblée générale incombe au gérant et aux commis-
saires (alinéa 1), les actionnaires ont également le droit de demander la
convocation d’une assemblée générale dès lors qu’ils représentent un cin-
quième des parts sociales (alinéa 2). Une telle demande se traduit par une
obligation pour le gérant et les commissaires qui sont tenus d’y procéder.
  Etant donné, dans cette affaire, que M. Diallo est sinon l’associé uni-
que, du moins le détenteur à titre personnel d’un nombre de parts sociales
supérieur à un cinquième, il détient le droit de convoquer l’assemblée
générale. Comme, en outre, il est en fait le seul actionnaire, ce droit
devient une sorte de monopole dont la violation est susceptible de recours,
comme l’indique la Cour dans l’affaire de la Barcelona Traction :
         « Il est bien connu que le droit interne leur [aux actionnaires]
      confère des droits distincts de ceux de la société, parmi lesquels le
      droit aux dividendes déclarés, le droit de prendre part aux assem-
      blées générales et d’y voter, le droit à une partie du reliquat d’actif de
      la société lors de la liquidation. S’il est porté atteinte à l’un de leurs
      droits propres, les actionnaires ont un droit de recours indépen-
      dant. » (Barcelona Traction, Light and Power Company, Limited
      (Belgique c. Espagne), deuxième phase, arrêt, C.I.J. Recueil 1970,
      p. 36, par. 47.)
   Notons que l’énumération donnée par la Cour concerne les droits les
plus évidents et n’est pas exhaustive ; cela est confirmé par la Commission
du droit international dans le commentaire de l’article 12 de son projet
relatif à la protection diplomatique de 2006, où elle se réfère à la position
de la Cour en indiquant que le soin est laissé aux tribunaux de détermi-
ner, dans chaque cas d’espèce, les limites de tels droits, mais en veillant à
bien séparer les droits des actionnaires de ceux de la société, en particulier
en ce qui concerne le droit de participer à la gestion de sociétés (rapport
de la Commission du droit international, 2006, p. 68).

   S’agissant de la participation aux assemblées générales et au vote en
 eur sein, il est assurément impossible à M. Diallo d’y être présent phy-
siquement du fait de son expulsion. Certes, il y a la possibilité d’une
représentation par un mandataire, mais une telle solution n’empêche pas
qu’il y a une violation de son droit d’y être personnellement présent.
   Dans l’arrêt, la Cour estime que, si M. Diallo a été empêché d’être pré-

185

sent physiquement à une éventuelle assemblée générale, du fait de son
expulsion, il n’a pas été empêché d’agir pour convoquer celle-ci (paragra-
phe 121) ni de s’y faire représenter par un mandataire (paragraphe 123),
et elle en tire la conclusion que l’expulsion n’a donc pas porté atteinte aux
droits d’associé de M. Diallo. Donc, tout en reconnaissant qu’il y a là une
entrave, elle juge que celle-ci « n’équivaut pas à une privation de son droit
de prendre part aux assemblées générales et d’y voter » (paragraphe 126
de l’arrêt). La Cour constate en outre qu’il n’y a eu aucune convocation
ni même tentative de convocation d’une assemblée générale, ce qui confir-
merait qu’il n’y a pas eu la privation de ce droit. Il y a dans les dévelop-
pements de l’arrêt, sur ce point comme sur quelques autres, une série de
déductions formelles et abstraites qui ne rendent pas compte de la réalité
des événements et n’emportent pas la conviction.

   Au demeurant, la Cour se rend compte de cette situation plus que sin-
gulière des droits de M. Diallo et elle s’efforce de l’expliquer, de manière
générale et lapidaire, dans le paragraphe 115, en disant que, si elle peut
paraître artificielle, cela résulte de la distinction qu’il convient de faire et
à laquelle il faut s’en tenir rigoureusement entre les droits de l’actionnaire
et les droits des sociétés, conformément à la jurisprudence de l’affaire de
 a Barcelona Traction et en s’en tenant à l’arrêt du 24 mai 2007 dans la
présente affaire sur les exceptions préliminaires.
   Il est difficile de partager une telle approche et surtout la conclusion
qui subordonne la protection d’un droit à un empêchement absolu de son
exercice et non à une atteinte à son exercice. Si l’on opte pour une analyse
strictement littérale et formaliste des textes, il semble que cela soit un rai-
sonnement logique irréprochable. Mais c’est un raisonnement qui repose
sur un modèle de société qui suppose l’existence de plusieurs ou d’au
moins deux actionnaires, de manière à ce que l’actionnaire empêché
puisse agir pour assurer la convocation et le déroulement de l’assemblée
générale. Or, un tel modèle ne peut pas se transposer tel quel pour l’appli-
quer en quelque sorte mécaniquement à la situation présente de petites
sociétés devenues de facto unipersonnelles.
   Les deux sociétés en cause, dans la présente affaire, ne sont pas des
firmes multinationales avec des filiales ou succursales ; elles ne disposent
pas de plusieurs responsables auxquels peuvent être confiés des pouvoirs
de gestion et de décision pour veiller à leur bon fonctionnement. Ce sont
au départ des sociétés de deux ou trois associés travaillant avec un très
petit nombre de personnes pour les activités subalternes, alors que leur
gestion et leur direction relèvent directement d’une seule personne,
M. Diallo. Ajoutons à cela le fait que ces sociétés sont établies exclusive-
ment dans un pays situé en Afrique où l’on sait que le réseau des relations
personnelles est déterminant pour le bon ou le mauvais fonctionnement
d’une entreprise. C’est dire, par conséquent, que toute entrave — et a for-
 iori tout empêchement d’activité — frappant l’unique responsable et ges-
 ionnaire des deux sociétés retentit de manière directe et fatale sur leur
 onctionnement, en les mettant dans une situation périlleuse que le défen-

186

deur lui-même qualifie de quasi-faillite. C’est dire également que, dans la
présente affaire, la convocation et le déroulement d’une assemblée géné-
rale, hors la présence de M. Diallo, non seulement apparaissent assez sin-
guliers, mais ils sont assez difficilement imaginables.
   Pour bien comprendre cela, voyons comment se présenterait le scéna-
rio abstrait et formel où M. Diallo convoquerait une assemblée générale
de la société Africontainers depuis la Guinée et quelle serait la suite des
événements. Il va adresser sa convocation à M. Diallo — donc à lui-
même — en tant qu’associé de cette société et une autre convocation au
second associé, la société Africom, dont le seul responsable n’est autre
que le même M. Diallo. Celui-ci envoie et reçoit ainsi en même temps
deux convocations qu’il ne peut honorer personnellement puisque le ter-
ritoire congolais lui est interdit. Il est difficile de convenir qu’une telle
situation soit normale ; il faut plutôt convenir qu’il y a un côté assez sur-
réaliste dans ce scénario auquel pourtant semblent souscrire l’approche et
 e raisonnement retenus dans le présent arrêt.
   Certes, il y a la possibilité théorique de désigner deux mandataires, l’un
pour la société Africom et l’autre pour lui-même, mais il n’en reste pas
moins qu’il est bel et bien porté atteinte à son droit d’accomplir lui-même
 ous les actes relevant normalement d’un actionnaire et a fortiori d’un
gérant. Par ailleurs, pour rester dans le scénario d’une convocation de
 ’assemblée générale qui se déroulerait sans la présence de M. Diallo, on
peut se demander comment deux simples mandataires vont pouvoir déli-
bérer sur les activités de deux sociétés dont ils ignorent largement le fonc-
 ionnement et la gestion puisque celles-ci dépendent directement et étroi-
 ement de l’action personnelle de la personne empêchée d’y participer. En
outre et raisonnablement, il est difficile d’imaginer que les deux sociétés
puisent fonctionner normalement lorsque leur unique actionnaire se
retrouve dépouillé de toutes ses prérogatives et dans l’obligation de
recourir uniquement à des mandataires. Enfin, et dans ces conditions, il
est pour le moins assez étrange de soutenir qu’il n’y a aucun empêche-
ment pour exercer les droits d’associé.

                       2.4. Les droits de M. Diallo
                      au regard de la gérance des sociétés
   Selon l’article 65 du décret de 1887, « les gérants sont nommés soit dans
 ’acte constitutif, soit par l’assemblée générale ». L’acte de nomination
n’est à proprement parler ni un droit de la société, ni un droit strictement
 ndividuel ; il s’agit là d’un acte collectif, notion qui a donné lieu à des
débats au sein de la doctrine civiliste pour l’identifier, le caractériser et le
situer dans la classification des actes juridiques (cf. G. Roujou de Boubée,
Essai sur l’acte juridique collectif, Paris, LGDJ, 1961, et A.-L. Pastré-
Boyer, L’acte juridique collectif en droit privé français : contribution à la
classification des actes juridiques, Presses universitaires d’Aix-Marseille,
2006). Il s’agit d’un acte pris par un groupe de personnes, qu’il ait ou non
 a personnalité juridique et, dans le cas de la société Africontainers, l’acte

187

de nomination du gérant doit normalement être pris par les associés réu-
nis en assemblée générale avec la participation au vote de chacun d’entre
eux ; la nomination est bien un acte collectif, mais la participation au vote
est bien un droit individuel de chaque associé dont la violation peut don-
ner lieu à des recours, comme nous l’avons indiqué précédemment.
   En tout état de cause, dans la présente affaire, comme M. Diallo est
devenu l’actionnaire unique des deux sociétés, le droit collectif est devenu
dans la pratique un droit individuel. Or, l’exercice de ce droit, c’est-à-dire
 a participation personnelle de M. Diallo au vote, a été empêché par son
expulsion, tandis que son éventuelle représentation par un mandataire
pose les problèmes qui ont été évoqués précédemment. En privant
M. Diallo de la participation personnelle, il y a eu incontestablement une
atteinte directe à son droit d’associé et à sa participation éventuelle à
 ’acte collectif de désignation du gérant, celui-ci pouvant être lui-même.
   Le fait d’empêcher M. Diallo d’être présent physiquement au lieu du
siège de l’administration de la société et de l’assemblée générale constitue
une autre atteinte à son droit d’être candidat à la fonction de gérant et, a
 ortiori et plus grave encore, d’exercer les fonctions de gérant.
   Il semble qu’une personne, M. N’Kanza, ait été chargée un moment
donné d’accomplir certaines fonctions au nom de la société Africontai-
ners. Toutefois, il y a une grande incertitude aussi bien sur le processus de
sa désignation que sur la fonction exacte qui lui a été impartie. Le seul
acte produit, concernant sa désignation, est une simple mention dans un
courrier d’avocat du 16 février 1996, alors que la désignation du gérant
 ncombe, légalement (article 65 du décret de 1887) et statutairement (ar-
 icle 14 des statuts de la société Africontainers), à l’assemblée générale
de la dite société. Celle-ci avait désigné M. David comme gérant lors de
 ’assemblée constitutive du 18 septembre 1979 ; par la suite, une assem-
blée générale extraordinaire du 18 avril 1980 a remplacé M. David
par M. Diallo, qui a toujours conservé cette fonction puisqu’il a été
nommé pour une durée indéterminée et qu’il n’a jamais été remplacé à
ce jour.
   Aucune preuve sérieuse n’est avancée pour conforter l’allégation qu’un
gérant a été régulièrement désigné. La personne présentée à tort comme
 elle, M. N’Kanza, a sans doute représenté M. Diallo, absent du Congo
contre sa volonté, pendant un certain temps pour quelques démarches
 rès limitées, mais cela ne suffit nullement pour en faire un gérant de la
société Africontainers au sens légal et statutaire. Tout au plus pourrait-
on éventuellement invoquer la possibilité d’une gérance partielle et pro-
visoire en raison de l’empêchement du gérant légal et statutaire, lequel
empêchement incombe aux autorités congolaises.

        2.5. Le droit de surveillance et de contrôle de M. Diallo
  A la question de savoir si le droit de surveillance et de contrôle appar-
ient aux associés ou si le rôle de ces derniers se limite seulement à nom-
mer des commissaires aux comptes seuls habilités à surveiller et contrôler,

188

 a réponse découle des termes de l’article 71 du décret de 1887, qui dis-
 ingue deux situations en fonction du nombre d’associés :
— si le nombre d’associés est supérieur à cinq, la prérogative incombe
    obligatoirement aux commissaires nommés par les associés (ar-
    ticle 71, alinéas 1 et 2, et article 72) ;
— si le nombre d’associés est inférieur à cinq, la nomination de commis-
    saires n’est pas obligatoire et, surtout, l’alinéa 3 de l’article 71 précise
    que « chaque associé a les pouvoirs des commissaires » (les italiques
    sont de moi). En l’espèce, nous sommes dans cette seconde situation,
    au moins pour la société Africontainers, qui ne comprend que deux
    associés (la société Africom, représentée par M. Diallo, et M. Diallo
    lui-même). Les termes de la loi sont suffisamment clairs et évidents
    pour constater que, dans ce cas, le pouvoir de surveillance et de
    contrôle est reconnu comme un pouvoir ou droit de l’associé.
   Néanmoins, une question peut se poser, celle de savoir si l’associé qui
exerce ce droit de surveillance et de contrôle devient un organe de la
société distinct de l’associé ou s’il reste toujours un associé. On sait
qu’une même personne ou un même organe peut exercer deux fonctions
différentes, en vertu du fameux principe de dédoublement fonctionnel. Si
 ’on prend l’exemple d’une société obligée de désigner des commissaires
aux comptes et si un associé est nommé commissaire aux comptes, il va
relever de ce dédoublement fonctionnel en exerçant de façon très dis-
 incte, d’une part, ses prérogatives d’associé et, d’autre part, ses préroga-
 ives de commissaire aux comptes, qui en font alors un organe de la
société. Ce cas de figure est donc assez simple à comprendre et à expli-
quer.
   On serait tenté de déduire que cela vaut aussi pour l’exemple d’une
société qui n’a pas nommé de commissaires aux comptes et où chaque
associé dispose de la prérogative de surveillance et de contrôle à côté des
droits qu’il détient comme associé. Toutefois, pareille déduction ne serait
pas correcte, car il n’y a pas équivalence entre les deux situations en rai-
son du libellé de l’article 71, alinéa 3, précité ; celui-ci ne dit pas que cha-
que associé obtient le statut de commissaire aux comptes, devenant par
conséquent organe de la société — comme dans le premier cas ; il dit
expressément que chaque associé « a les pouvoirs » des commissaires aux
comptes et il ne s’agit pas seulement d’une nuance de forme ou de voca-
bulaire, mais d’une différence substantielle qui touche aux fondements
mêmes du statut d’associé et du statut de commissaire aux comptes :
— dans un cas, il y a la nomination de l’associé comme commissaire aux
    comptes, laquelle nomination l’institue alors comme organe de la
    société, dans un statut distinct de son statut d’associé ; en effet, en
    agissant en tant que commissaire aux comptes, il doit mettre de côté
    son statut d’associé et, en quelque sorte, entrer dans la peau du com-
    missaire pour l’assumer pleinement ;
— dans l’autre, il n’y a rien de tel et c’est tout simplement l’associé qui
    hérite, en vertu de la loi, de prérogatives supplémentaires afin de sur-

189

     veiller et de contrôler la gestion de la société comme associé, en exer-
     çant des prérogatives nouvelles ; la notion de commissaire aux comp-
     tes est ainsi subsumée dans celle d’associé.
   Pour résumer, on peut dire aussi que, dans le premier cas, il y a un
changement de statut et l’institution d’un nouvel organe alors que, dans
 e second cas, il y a seulement des prérogatives nouvelles qui viennent
s’ajouter à celles de l’associé. Aussi, dans la présente espèce, la circons-
 ance que M. Diallo soit finalement le seul associé aboutit à un cumul
assez singulier dans la mesure où il est en même temps le gérant et le
contrôleur de la société Africontainers. Ce cumul, loin de rendre sans
objet les conséquences de l’expulsion, invite à distinguer entre, d’une
part, les droits du gérant, qui sont ceux d’un organe de la société et ne
relèvent pas, à ce titre, des droits propres de M. Diallo susceptibles d’être
couverts par la protection diplomatique (arrêt de la Cour du 24 mai 2007),
et, d’autre part, les droits de contrôle de l’associé, qui sont des droits pro-
pres et sont couverts par la protection diplomatique.

  2.6. Le droit de M. Diallo de procéder à la liquidation des sociétés
                 et à la réalisation du reliquat de leur actif
   Il découle de l’article 99 du décret précité de 1887 qu’il appartient à
 ’assemblée générale de se prononcer sur la dissolution de la société et la
réalisation du reliquat de son actif. Il s’agit là encore d’un acte collectif
que nous avons évoqué précédemment et qui est justiciable de la même
analyse et de la même conclusion. L’acte de liquidation est pris par les
associés réunis en assemblée générale avec la participation au vote de
chacun d’entre eux ; cette participation au vote est un droit individuel et
propre à chaque associé et, par voie de conséquence, sa violation peut
donner lieu à des recours contre les auteurs de cette violation.
   Certes, l’expulsion de M. Diallo a visé le gérant, organe des deux socié-
 és, dont il est allégué que la présence et la conduite compromettaient
 ’ordre public zaïrois ; toutefois, elle a concerné, à travers la même per-
sonne, non seulement le gérant, mais aussi le surveillant et contrôleur
ainsi que l’associé. Si les activités de gérant se rattachent aux sociétés et
ont été exclues du champ de la présente instance par l’arrêt précité du
24 mai 2007, les autres activités de l’associé constituent des droits propres
de M. Diallo, lequel peut les faire valoir et demander la mise en œuvre
des voies et moyens de leur protection, y compris la protection diploma-
 ique par la Guinée.

              2.7. Le problème de l’expropriation indirecte
                           et de ses conséquences
  On sait que les règles du droit international relatives à l’expropriation
ont évolué pour consacrer, après une période de controverses, cette
notion d’expropriation indirecte à travers les sentences de plusieurs ins-
 ances juridictionnelles (tribunaux arbitraux sous l’égide du CIRDI ou de

190

 a Chambre de commerce internationale, Tribunal irano-américain, Cour
 nteraméricaine des droits de l’homme, Cour européenne des droits de
 ’homme, etc.) et aussi à travers les études doctrinales (parmi une abon-
dante littérature, citons notamment R. Dolzer, « Indirect Expropriation
of Alien Property », ICSID Review — Foreign Investment Law Journal,
1986, p. 33 ; A. K. Hoffmann, « Indirect Expropriation », dans A. Rei-
nisch (dir. publ.), Standards of Investment Protection, Oxford University
Press, 2008, p. 151 ; Y. Nouvel, « Les mesures équivalant à une expropria-
 ion dans la pratique récente des tribunaux arbitraux », RGDIP, 2002,
p. 79 ; et B. Stern, « In Search of the Frontiers of Indirect Expropriation »,
dans Contemporary Issues in International Arbitration and Mediation :
The Fordham Papers, 2007, 2008, p. 29).
   Dans le cas d’espèce, chacune des différentes mesures prises à l’encon-
 re de M. Diallo (rupture de contrats, interpellation ou arrestation, blo-
cage ou refus d’honorer les créances, déni de justice, expulsion) ne cons-
 itue pas, par elle-même, une mesure d’expropriation. Toutefois, l’addition
de ces mesures couronnée par l’expulsion a fini par avoir des effets équi-
valents, ce qui permet de parler d’une expropriation indirecte. Les droits
de propriété — et plus précisément les parts sociales de M. Diallo —
n’ont pas été visés directement par chacune de ces mesures, mais ils ont
été mis en péril par le fait que leur propriétaire a été dans l’impossibilité,
matérielle et juridique, d’entreprendre les actes de gestion nécessaires
pour les sauvegarder et a fortiori les faire fructifier. Il est devenu le pro-
priétaire de sociétés transformées en coquilles vides au fur et à mesure
que le temps s’est écoulé.
   Etant devenu le seul associé, directement ou indirectement, et parce
que la situation de fait a entraîné la disparition ou quasi-disparition des
sociétés, M. Diallo supporte dans son propre patrimoine la presque tota-
 ité du préjudice subi par ses sociétés. A ce titre, il s’agit bien d’une
atteinte à ses droits d’associé tels qu’ils ont été définis et dans les limites
posées par l’arrêt de la Cour du 24 mai 2007 sur les exceptions prélimi-
naires. Ajoutons à cela que la disparition ou quasi-disparition des deux
sociétés empêche celles-ci d’exercer les recours appropriés permettant de
 aire valoir leurs droits, ce qui soulève une question importante méritant
quelques explications.
   La Cour a déjà abordé ce problème de la disparition de société dans
 ’affaire de la Barcelona Traction, et elle a dégagé un certain nombre
d’éléments ou de critères ayant guidé sa démarche. La présente affaire
donne à la Cour l’occasion de mieux éclairer sa démarche en précisant
davantage les éléments et critères avancés auparavant.
   On sait que, par lettre adressée le 31 janvier 2007 à la Cour, la RDC a
 nformé celle-ci que la société Africom avait cessé toutes ses activités au
milieu des années 1980, ce qui aurait mené à la radiation de son imma-
 riculation au registre du commerce (paragraphe 22 de l’arrêt du 24 mai
2007). Il s’agissait alors d’un élément nouveau — survenu depuis la fin
de la procédure orale concernant les exceptions préliminaires ; il est de
nature à avoir des conséquences directes sur la question de la protection

191

diplomatique des associés, qui se situerait désormais sur un autre terrain
que celui plus étroit sur lequel s’est situé l’arrêt précité.
   En effet, les termes de la lettre du défendeur se sont confirmés dans la
pratique, non seulement pour la société Africom, mais aussi pour la
société Africontainers, car, ainsi que nous l’avons relevé précédemment,
des sociétés restées inactives depuis près de quinze années (1996-2010) ont
en fait cessé d’exister. Cela oblige à s’interroger sur la nature de cette dis-
parition, qui crée une situation nouvelle où il n’y a pratiquement plus de
possibilité pour l’une ou l’autre société, ou les deux, de faire valoir direc-
 ement leurs droits par elles-mêmes et de défendre ainsi, indirectement,
 es droits et intérêts de leur associé unique. Cette impossibilité de toute
action par l’intermédiaire de la société priverait l’associé unique de tout
recours si on lui refusait le jeu de la protection diplomatique par la Gui-
née ; on se trouverait devant une solution contraire non seulement à
 ’équité mais aussi aux principes fondamentaux régissant les droits de la
défense et les droits de l’homme. Ce problème a préoccupé la Cour, la
doctrine et la Commission du droit international, et un bref rappel est
utile pour en saisir la portée.
   Dans l’affaire de la Barcelona Traction, la Cour l’évoque très précisé-
ment en tant que première exception à la règle classique de la protection
diplomatique dans le paragraphe 64, où elle déclare ceci :
         « La Cour recherchera maintenant s’il existe en l’espèce d’autres cir-
      constances spéciales où la règle générale pourrait ne pas avoir effet.
      Deux situations particulières lui paraissent devoir retenir l’attention
      à ce sujet : le cas où la société aurait cessé d’exister, le cas où l’Etat
      national de la société n’aurait pas qualité pour agir en faveur de
      celle-ci. » (Barcelona Traction, Light and Power Company, Limited
      (Belgique c. Espagne), deuxième phase, arrêt, C.I.J. Recueil 1970,
      p. 40, par. 64 ; les italiques sont de moi.)
   Puis elle analyse la situation dans les paragraphes 65 à 68. Certes, elle
conclut dans cette affaire que la société n’a pas disparu et, de ce fait,
 ’invocation de cette exception ne pouvait pas être pertinente en l’espèce.
On peut inférer du raisonnement de la Cour que, si l’hypothèse de la dis-
parition avait été établie, on serait en présence d’une situation où l’excep-
 ion serait prise en considération. En effet, la Cour indique clairement
dans le paragraphe 66 de l’arrêt que :
      « la disparition de la société en droit prive les actionnaires de la pos-
      sibilité d’un recours par l’intermédiaire de la société ; c’est unique-
      ment quand toute possibilité de ce genre leur est fermée que la ques-
      tion d’un droit d’action indépendant peut se poser pour eux et pour
      leur gouvernement » (ibid., p. 41, par. 66).
  Dans son opinion individuelle jointe à l’arrêt, le juge Fitzmaurice a
bien analysé le problème en évoquant la situation où une société est

      « dans l’incapacité de facto de protéger ses intérêts et, partant, ceux

192

      des actionnaires. Il est évident que, dans les cas de ce genre, aucune
      intervention ni réclamation pour le compte de la société elle-même
      ne saurait par hypothèse être possible sur le plan international puis-
      que, d’une part, il s’agit d’une société nationale et non étrangère et
      que, d’autre part, l’autorité à laquelle la société devrait pouvoir
      s’adresser pour obtenir appui ou protection est précisément l’auteur
      du préjudice... La personne morale étant devenue impuissante et
      incapable d’agir utilement, les actionnaires viennent en quelque sorte
      se substituer à la direction pour assurer la protection des intérêts de
      la société par tous les moyens légaux qui leur sont ouverts. » (C.I.J.
      Recueil 1970, opinion individuelle du juge Fitzmaurice, p. 72, par. 14 ;
      note de bas de page omise.)
   Dans la mesure où, en la présente instance, il se confirme que l’une ou
 ’autre ou les deux sociétés auraient disparu, on se retrouve alors dans la
première exception examinée par la Cour permettant d’ouvrir la voie au
 eu de la protection diplomatique. Ce point de vue, très largement par-
 agé au sein de la doctrine, est également repris dans le projet d’articles
adopté par la Commission du droit international en 2006 en tant que pre-
mière exception à la règle générale de la protection diplomatique en s’ins-
pirant de la position de la Cour. Selon l’article 11 du projet :
        « Un Etat de nationalité des actionnaires d’une société ne peut
      exercer sa protection diplomatique à l’égard desdits actionnaires lors-
      qu’un préjudice est causé à la société que :
      a) si la société a cessé d’exister d’après la loi de l’Etat où elle s’est
          constituée pour un motif sans rapport avec le préjudice. »
   En l’espèce, il semble bien que l’on soit en présence d’une telle situation
même si beaucoup d’éléments d’informations demeurent encore incer-
 ains, ne serait-ce que pour déterminer si les sociétés ont effectivement
cessé d’exister, quand et comment. Il reste que cette situation aurait dû
être clarifiée davantage par la Cour.
   Au plan des faits, les Parties sont d’accord pour constater que les socié-
 és ont cessé d’exister, puisqu’elles n’ont aucune activité depuis que leur
gérant a été expulsé. Elles divergent sur les dates auxquelles les sociétés
ont cessé d’exister effectivement et surtout sur le problème de leur exis-
 ence juridique, ce dernier point nécessitant de voir quel est l’état de la
question.
   On sait que, dans l’affaire de la Barcelona Traction, la Cour s’était déjà
penchée sur ce problème de disparition de société et elle a indiqué la
démarche à suivre pour savoir si une société a ou non cessé d’exister, en
adoptant une solution considérée comme plus stricte que celle prévalant
auparavant, comme l’a rappelé la Commission du droit international
dans son commentaire de l’article 11 (rapport de la Commission du droit
 nternational, 2006, p. 62). La position de la Cour ressort clairement des
paragraphes 65, 66 et 67 de l’arrêt, dont les extraits pertinents méritent
d’être cités :

193

        « 65. ... Il est néanmoins constant que cette société a perdu tous ses
      avoirs en Espagne et qu’elle a été placée sous receivership au Canada,
      un receiver et administrateur ayant été désigné. Il est incontesté
      qu’elle a été entièrement paralysée au point de vue économique ...

         66. On ne saurait néanmoins soutenir que la société a disparu
      comme personne morale ni qu’elle a perdu la capacité d’exercer l’ac-
      tion sociale. Elle était libre de se prévaloir de sa capacité devant les
      tribunaux espagnols et elle l’a fait. Elle n’est donc pas devenue juri-
      diquement incapable de défendre ses propres droits ni les intérêts de
      ses actionnaires ... Seule la disparition de la société en droit prive les
      actionnaires de la possibilité d’un recours par l’intermédiaire de la
      société ; c’est uniquement quand toute possibilité de ce genre leur est
      fermée que la question d’un droit d’action indépendant peut se poser
      pour eux et pour leur gouvernement.
         67. En l’espèce la Barcelona Traction est sous receivership dans le
      pays où elle a été constituée. Loin de laisser supposer que la per-
      sonne morale ou ses droits se soient éteints, cette situation indique
      plutôt que ces droits subsistent tant qu’il n’y a pas liquidation. Bien
      qu’en état de receivership, la société continue d’exister. De plus, il est
      de notoriété publique que ses actions étaient cotées en bourse encore
      récemment. » (C.I.J. Recueil 1970, p. 40-41.)
   Qu’en est-il de l’application de ces critères dans la présente affaire ? Il
suffit de comparer terme à terme les situations de la société Barcelona
Traction et des sociétés de M. Diallo pour que les conclusions apparais-
sent assez clairement :
— d’une part, si la société Barcelona Traction avait cessé d’exister au
    lieu de ses activités (Espagne), elle n’avait pas cessé d’exister au lieu
    de sa constitution (Canada), alors que les deux sociétés de M. Diallo
    ont cessé d’exister de facto au lieu unique de leur activité et de leur
    constitution (République démocratique du Congo), en raison des
    agissements des autorités congolaises ;
— d’autre part, la société Barcelona Traction n’était pas devenue juridi-
    quement incapable de défendre ses propres droits ni les intérêts de ses
    actionnaires et l’administrateur nommé par les tribunaux canadiens
    était à même d’exercer tous les recours appropriés, alors que, à l’évi-
    dence, les deux sociétés de M. Diallo sont devenues incapables de se
    défendre parce que leur gérant était mis dans l’impossibilité, physique
    et juridique, d’agir par les autorités congolaises.
   Pour tous ces éléments de fait et de droit, et contrairement à la situa-
 ion prévalant dans l’affaire de la Barcelona Traction (paragraphe 68 de
 ’arrêt de 1970), dans la présente affaire les conditions semblent réunies
pour permettre à la Guinée d’exercer sa protection diplomatique à l’égard
de l’associé, M. Diallo, désormais seul détenteur des actifs des sociétés (le
voile social ayant disparu), tout en restant dans la ligne de l’arrêt du
24 mai 2007 sur les exceptions préliminaires.

194

                        3. LE DROIT À RÉPARATION

   Naturellement, je partage les conclusions de la Cour sur les violations
des droits de l’homme dont a été victime M. Diallo et sur la nécessité
d’une indemnisation dans les conditions indiquées dans le dispositif de
 ’arrêt, tout en estimant que la Cour aurait pu retenir ces mêmes conclu-
sions sur les violations identiques qui ont eu lieu pendant la période anté-
rieure à 1995-1996. En revanche, à la lumière des développements qui
précèdent et qui montrent que M. Diallo a été victime de préjudices maté-
riels et moraux découlant des différentes violations de ses droits de
 ’homme ainsi que de ses droits d’associé, ma position s’écarte de la
conclusion très restrictive de la Cour qui exclut toute violation des droits
d’associé de M. Diallo et écarte donc toute réparation à ce titre.

                                              (Signé) Ahmed MAHIOU.




195

